Citation Nr: 1009622	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
headaches, to include as secondary to a cervical spine 
disability.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
psychiatric disability. 

4.  Entitlement to service connection for a cervical spine 
disability. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for an additional left leg disability including 
left leg discrepancy as a result of a total left knee 
arthroplasty.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a right knee disability as secondary to 
complications of a total left knee arthroplasty. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a right hip disability as secondary to 
complications of a total left knee arthroplasty. 

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a lumbar spine disability as secondary to 
complications of a total left knee arthroplasty.

9.  Entitlement to a compensable evaluation for postoperative 
removal of a bullet of the right flank.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, May 2007, and July 2008 
RO decisions.

In May 2009, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction.  Therefore, Board 
adjudication of the appeal may go forward without remanding 
the appeal for a supplemental statement of the case.  38 
C.F.R. § 20.1304 (2009).

Next, the Board notes that while additional evidence was 
received by the Board from the Veteran after the most recent 
supplemental statement of the case, a remand is not required 
for the issuance of a supplemental statement of the case 
because it was neither timely nor pertinent.  38 C.F.R. 
§§ 19.31, 19.37(a), 20.1304 (2009).

A review of the claims files shows that the Veteran, in April 
2007, raised a claim for a temporary and total evaluation of 
100 percent for his left knee based on his left knee surgery.  
A review of the claims files also shows that the Veteran, in 
December 2008, indicated that he would like to reopen his 
previously denied claim of service connection for a right 
knee condition on a secondary basis to his left knee 
condition and entitlement to a temporary and total evaluation 
for a right knee surgery.  These issues, however, are not 
currently developed or certified for appellate review. 

Accordingly, the issues of entitlement to a temporary and 
total evaluation of 100 percent for the left knee based on a 
left knee surgery, a claim to reopen a previously denied 
claim of service connection for a right knee condition as 
secondary to a left knee condition, and entitlement to a 
temporary and total evaluation for a right knee surgery have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Evidence received since the September 2001 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claims of service 
connection for a left knee disability and/or headaches.

2.  Evidence received since the November 1999 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder.

3.  The preponderance of the competent and credible evidence 
is against finding that a chronic cervical spine disability 
was present in-service, arthritis of the cervical spine 
manifested to a compensable degree in the first post-service 
year, or that a current cervical spine disability is related 
to service.

4.  The Veteran has not been shown to have any additional 
left leg disability including left leg discrepancy or right 
knee disability, right hip disability, or lumbar spine 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who conducted a 
total arthroplasty on the Veteran's left knee in December 
2006, nor does the evidence show that any additional 
disability was an event that was not reasonably foreseeable 
or that VA furnished this surgical treatment without the 
Veteran's informed consent.

5.  The preponderance of the competent and credible medical 
evidence of records shows that the Veteran's service-
connected postoperative removal of a bullet of the right 
flank is manifested by no more than a minimal, nondisfiguring 
scar on the right lower quadrant of the abdomen measuring 
less than 2 centimeters, blending in well with surrounding 
tissues, with no keloid formation, no moderate muscle damage, 
no tissue loss, no loss of strength, and no scar seen on the 
posterior flank at any time during the pendency of the 
appeal.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a left knee 
disability has not been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for headaches has not 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 

3.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder has not been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  A cervical spine disability was not incurred in or 
aggravated by active service nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 11110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional left leg disability including left leg 
discrepancy as a result of complications of a total left knee 
arthroplasty have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 
17.32 (2009).

6.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional right knee disability as a result of 
complications of a total left knee arthroplasty have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361, 17.32 (2009).

7.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional right hip disability as a result of 
complications of a total left knee arthroplasty have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361, 17.32 (2009).

8.  The criteria for compensation under 38 U.S.C.A. § 1151 
for additional lumbar spine disability as a result of 
complications of a total left knee arthroplasty have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361, 17.32 (2009).

9.  The criteria for a compensable disability rating for a 
postoperative removal of a bullet of the right flank have not 
been met at any time during the pendency of the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008); 
38 C.F.R. §§ 3.159, 3.321, 4.41, 4.44, 4.45, 4.47, 4.48, 
4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.73, 
Diagnostic Code 5319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002). 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, as to all the issues on appeal, the Board finds 
that there is no issue as to providing an appropriate 
application form or completeness of the application.  

As to the applications to reopen, the Board finds that the 
written notice provided in September 2006, prior to the May 
2007 rating decision, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the specific element or 
elements required to establish service connection that were 
found insufficient in the previous denials except as to the 
application to reopen the claim of service connection for a 
psychiatric disorder, and notice of the laws and regulations 
governing disability ratings and effective dates as required 
by the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Kent, supra.  

As to the claim for service connection, the Board finds that 
the written notice provided in September 2009, prior to the 
May 2007 rating decision, fulfills the provisions of 38 
U.S.C.A. § 5103(a).  

As to the § 1151 claims, the Board finds that the written 
notice provided in April 2008, prior to the July 2008 rating 
decision, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing 
disability ratings and effective dates as required by the 
Court in Dingess, supra.

As to the rating claim, the Board finds that the written 
notice provided in January 2007, prior to the May 2007 rating 
decision, along with the notice provided in August 2008, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in 
Dingess, supra.  To the extent that the Veteran was not 
provided adequate notice prior to the initial adjudication of 
the claim, the Board finds that providing him with adequate 
notice during the pendency of his appeal, followed by a 
readjudication of the claim in the December 2008 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

As to all the issues on appeal, even if the above letters did 
not provide adequate 38 U.S.C.A. § 5103(a) notice as per the 
Court's holdings in Kent, supra, and/or Dingess, supra, as 
well as failed to provide notice of the laws and regulations 
governing secondary service connection, the Board finds that 
this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letters as 
well as the January 1999, May 2007, and July 2008 rating 
decisions, April 1999, February 2008, and December 2008 
statements of the case, and the December 2008 supplemental 
statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, the Board finds that there can be 
no prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

As to the duty to assist, the Board finds that as to all 
issues on appeal VA has secured all available and identified 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
in-service and post-service treatment records including the 
records on file with the Social Security Administration 
(SSA).  

In this regard, the Board acknowledges that certain VA 
treatment records referred to by the Veteran were not able to 
be located.  The Board concludes, however, that exhaustive 
attempts were made to obtain these records.  The RO made a 
formal finding, in January 2008, that his treatment records 
from the VA Medical Center (VAMC) in Detroit from January 1, 
1971, to April 10, 1997, as well as his treatment records 
from the VAMC in Battle Creek from January 1, 1988, to 
December 31, 2005, could not be obtained.  The Veteran was 
duly informed of the RO's determination in a January 2008 
letter.  

As to the service connection claim, while the Veteran was not 
provided a VA examination in connection with his claim, the 
Board finds that a remand for a VA examination is not 
required when, as in this appeal, the service records are 
negative for the diagnosed disorder and the post-service 
treatment records are negative for the diagnosed disorder for 
many years after his separation from active duty.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) 
(holding that if the evidence of record does not establish 
that the Veteran suffered an event, injury, or disease in 
service, no reasonable possibility exists that providing a 
medical examination or obtaining a medical opinion would 
substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination 
or obtain an opinion because "a medical examination or 
opinion generally could not fill the gap left by the other 
evidence in establishing a service connection."); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

As to the Veteran's § 1151 claims, the Board notes that VA 
opinions were obtained in July 2008 and November 2008.  The 
examiners reviewed the claims files, noted the effects and 
complications of the Veteran's left knee arthroplasty, and 
opined as to whether any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
occurred on the part of the VA health care providers who 
conducted a total arthroplasty on the Veteran's left knee.  
The Board finds these examination reports and opinion to be 
thorough and complete.  Therefore, the Board finds these 
examination reports and opinions are sufficient upon which to 
base a decision with regard to these claims.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate). 

Likewise, as to the Veteran's increased rating claim, the 
Veteran was provided with an examination in March 2007.  The 
examiner reviewed the claims file and examined the Veteran 
thoroughly and provided an opinion as to the severity of the 
disability that allows the Board to rate it under all 
applicable rating criteria.  Therefore, the Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to 
base a decision with regard to this claim.  Id.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims to Reopen

The Veteran and his representative contend that the Veteran 
has a psychiatric condition, a left knee condition, and 
headaches as the result of his active duty service.  
Specifically, the Veteran asserted in a January 2008 
statement that he began to feel depressed during service.  He 
contends that he complained to authorities but his problems 
were never addressed and his symptoms became worse until he 
purposely shot himself in the side.  With regard to his 
claimed left knee condition, the Veteran asserted at the May 
2009 hearing that he hurt his leg playing basketball during 
service.  With regard to his claimed headaches, the Veteran 
asserted at the May 2009 hearing that he began experiencing 
headaches during service.  He has also asserted in a 
September 2006 statement that he has a headache disorder as 
secondary to a cervical spine disability.  It is requested 
that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the November 1999 rating decision as to the 
psychiatric disorder claim and the September 2001 rating 
decision for the left knee disorder and headaches claims in 
light of the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the psychiatric disorder claim, the Board notes that 
the Veteran has previously been denied service connection for 
a nervous condition in April 1973, February 1982, and January 
1999 RO decisions.  More recently, the Veteran was denied 
service connection for a nervous condition in a November 1999 
rating decision.  The RO notified the Veteran of this 
decision via a December 2, 1999, letter.  He did not file a 
timely appeal.  Therefore, the November 1999 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).

The basis for the November 1999 denial was that there was no 
new and material evidence showing that the Veteran had a 
diagnosis of a psychiatric condition during service or 
relating the Veteran's current condition to his military 
service.  At the time of this denial, service treatment 
records, statements submitted by the Veteran, VA medical 
records, and private medical records were considered.

The new evidence submitted since this denial consists of the 
Veteran's statements and hearing testimony, VA medical 
records, private medical records, and SSA records. 

With regard to the Veteran's additional VA and private 
medical records, the Board notes that these records reflect 
that the Veteran has a psychiatric disorder.  Specifically, 
they show the Veteran's continued complaints and treatment 
for psychiatric disorders variously diagnosed as depression, 
bipolar disorder, possible problems in the area of 
posttraumatic stress disorder (PTSD) from childhood, 
personality disorder, and a history of schizophrenia.  See VA 
treatment records, December 2005, January 2006, September 
2007, October 2008, and November 2008.  In an October 2006 VA 
treatment record, the Veteran was noted as having a long 
history of depression with initial onset sometime in 1968, 
when the Veteran attempted his first suicide by shooting 
himself.  In a May 2009 VA treatment record, a physician 
noted that the Veteran was diagnosed with and treated for 
bipolar disorder, not otherwise specified; current depressive 
episode; nicotine dependence; and a personality disorder, not 
otherwise specified.  This physician noted that, 
retrospectively, the onset of affective symptoms was during 
his military service.  The Veteran attempted suicide in 1968 
by shooting himself.   

To the extent that these records reflect that the Veteran has 
been diagnosed with and treated for a variety of psychiatric 
disorders over the years, the Board finds that these records 
are duplicative of evidence previously submitted, as the 
Veteran was previously treated for a psychiatric disorder of 
some kind prior to the most recent final denial.  Therefore, 
this evidence cannot be considered new in that it essentially 
duplicates evidence that has already been considered by the 
RO in the previous final decision.  

With regard specifically to the October 2006 VA treatment 
record, in which the Veteran was noted as having a long 
history of depression with initial onset sometime in 1968, 
when the Veteran attempted his first suicide by shooting 
himself, and the May 2009 VA treatment record, in which a 
physician noted that the onset of the Veteran's affective 
symptoms was during his military service, the Board notes 
that these statements are based on the Veteran's previously 
reported history of shooting himself in service.  As the 
Veteran had reported at a February 1973 VA examination that 
he had attempted suicide by shooting himself in service, this 
contention was already considered at the time of the initial 
April 1973 rating decision.  Moreover, it was noted in the 
original April 1973 rating decision that the Veteran's 
service records reflect that the Veteran sustained a gunshot 
wound to his right flank as a victim of an attempted robbery.  
Therefore, as the aforementioned statements are based on 
contentions that the Veteran had previously reported and that 
were considered at the time of the initial April 1973 rating 
decision, and the Veteran's reports of such matters are 
inconsistent with his service records, the Board finds this 
evidence cannot be considered new in that it essentially 
duplicates evidence that has already been considered by the 
RO in the previous final decision and cannot be considered 
material in that they are based on unsubstantiated reports by 
the Veteran that are inconsistent with his service records.  
Thus, the Veteran's additional VA and private medical records 
are not deemed to be new and material evidence as they do not 
raise a reasonable possibility of substantiating the claim.

With regard to the Veteran's SSA records, the Board notes 
that these records do not relate to the Veteran's claimed 
psychiatric disorder.  As such, while this evidence is new, 
it does not relate to an unestablished fact necessary to 
substantiate the Veteran's psychiatric disorder claim.  As 
such, these records will not be considered new and material 
for the purpose of reopening this claim.

With regard to the Veteran's lay statements and hearing 
testimony asserting that he has a psychiatric disorder as a 
result of his active duty service, the Board finds that these 
statements are duplicative of evidence previously submitted, 
as the Veteran has previously asserted that he has a 
psychiatric disorder as the result of his active duty 
service.  Therefore, this evidence cannot be considered new 
in that it essentially duplicates evidence that has already 
been considered by the RO in the previous final decision.  
Thus, the Veteran's statements and testimony are not deemed 
to be new and material evidence.

As to the left knee disorder claim, the Board notes that the 
Veteran has previously been denied service connection for a 
left knee disability in June 1997, January 1999, and November 
1999 RO decisions.  As to the headaches claim, the Board 
notes that the Veteran has previously been denied service 
connection for headaches in January 1999 and November 1999 RO 
decisions.  More recently, the Veteran was denied service 
connection for a left knee disability and a headache 
disability in a September 2001 rating decision.  The RO 
notified the Veteran of this decision via an October 23, 
2001, letter.  He did not file a timely appeal.  Therefore, 
the September 2001 rating decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  

With regard to the Veteran's left knee claim, the basis for 
the September 2001 denial was that there was no competent 
medical evidence that the Veteran sustained a disability of 
the left knee in service, nor was there any documentation 
that degenerative changes of this joint was present to within 
one year of his service discharge.  With regard to the 
Veteran's headaches claim, the basis for the September 2001 
denial was that there was no evidence showing that the 
Veteran developed chronic headaches in service.  At the time 
of this denial, service treatment records, statements 
submitted by the Veteran, VA medical records, and private 
medical records were considered.

The new evidence submitted since this denial consists of the 
Veteran's statements and hearing testimony, VA medical 
records, private medical records, and SSA records. 

With regard to the Veteran's additional VA and private 
medical records, the Board notes that these records reflect 
that the Veteran has a left knee disorder and experiences 
headaches.  In particular, the Veteran underwent a left knee 
total arthroplasty in December 2006.  The Veteran was noted 
in a March 2007 VA examination report as having headaches.  
However, there is no indication in the Veteran's VA or 
private medical records that his current left knee disability 
was incurred in or aggravated by military service or was 
present to within one year of his service discharge, or that 
he has a current headache disability that was incurred in or 
aggravated by military service.  Thus, while this evidence is 
new, it is not deemed to be material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claims.  The Board acknowledges that the Veteran was noted in 
an October 2006 VA treatment record as hurting his left knee 
while in service playing basketball.  However, the Board 
notes that this is a subjective report of the Veteran to the 
examining nurse practitioner, as opposed to a medical 
opinion.  Therefore, this treatment record merely reiterates 
the Veteran's previous assertions that he injured his left 
knee in service and, as such, provides no reasonable 
possibility of substantiating the claim.  With regard to the 
Veteran's headaches claim, the March 2007 VA examiner 
provided a negative opinion as to the possibility of a 
relationship between his headaches and military service.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that 
evidence that is unfavorable to a claimant is not new and 
material).  Therefore, with no reasonable possibility of 
substantiating the claims being shown, these records will not 
be considered new and material for the purpose of reopening 
these claims.

With regard to the Veteran's SSA records, the Board notes 
that these records do not relate to the Veteran's claimed 
headaches.  The Board notes that these records do reflect 
that the Veteran has had his left knee replaced.  These 
records do not, however, show that the Veteran sustained a 
disability of the left knee in service or that the Veteran 
demonstrated degenerative changes of this joint within one 
year of his service discharge.  As such, while this evidence 
is new, it does not relate to an unestablished fact necessary 
to substantiate the Veteran's left knee disability claim or 
his headache disability claim.  As such, these records will 
not be considered new and material for the purpose of 
reopening these claims.

With regard to the Veteran's lay statements and hearing 
testimony asserting that he has a left knee disorder as a 
result of his active duty service and that he has headaches 
as a result of his active duty service or his cervical spine 
disability, the Board finds that these statements are 
duplicative of evidence previously submitted, as the Veteran 
has previously asserted that he has a left knee disorder and 
headache disability as the result of his active duty service 
or that his headaches are related to his cervical spine 
disability.  Moreover, for reasons explained below, the 
Veteran is not service connected for a cervical spine 
disability.  Therefore, this evidence cannot be considered 
new in that it essentially duplicates evidence that has 
already been considered by the RO in the previous final 
decision.  Thus, the Veteran's statements and testimony are 
not deemed to be new and material evidence as they do not 
raise a reasonable possibility of substantiating the claims.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claims.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claims, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Service Connection Claim

The Veteran and his representative contend that the Veteran 
has a cervical spine condition as the result of his active 
duty service.  Specifically, the Veteran asserted at the May 
2009 hearing that he began having a sore neck during service.  
It is requested that the Veteran be afforded the benefit of 
the doubt. 

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board finds that the Veteran is both competent and credible 
to report on the fact that he had problems with cervical 
spine pain, swelling, and/or limitation of motion while on 
active duty.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, the Board will concede 
that the Veteran injured his cervical spine while on active 
duty.  

However, service treatment records, including the March 1969 
separation examination report, were negative for complaints 
or diagnoses related to the cervical spine.  Accordingly, the 
Board finds that entitlement to service connection for a 
cervical spine disability based on in-service incurrence must 
be denied because the record does not show that he had a 
chronic cervical spine disability while on active duty.  
38 U.S.C.A. § 1131.

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that the post-service record does not show 
the Veteran being diagnosed with arthritis of the cervical 
spine in the first post-service year.  Accordingly, 
entitlement to service connection for a cervical spine 
disability based on the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 must also be denied.  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1969 and 
when he was first seen complaining of cervical spine problems 
in 1998 to be compelling evidence against finding continuity.  
Put another way, the 29-year gap between the Veteran's 
discharge from active duty and the first evidence of the 
claimed disorder weighs heavily against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with pain, swelling, and/or limitation 
of motion the cervical spine since service.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
However, upon review of the claims folders, the Board finds 
that the assertions that the Veteran has had these problems 
since service are not credible.  In these circumstances, the 
Board gives more credence to the independent medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for the claimed disorder for 29 years following his 
separation from active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for a cervical spine disability based on post-
service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As to service connection for a cervical spine disability, 
based on the initial documentation of the disability after 
service under 38 C.F.R. § 3.303(d), the Board notes that the 
record is negative for a medical opinion finding a causal 
association or link between any current cervical spine 
disability and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

Accordingly, the Board finds that the preponderance of the 
competent and credible evidence of record shows that the 
Veteran's cervical spine disability was not caused by his 
military service, including his documented in-service back 
injuries.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).

As to the Veteran's and his representative's claims that his 
cervical spine disability was caused by his military service, 
the Board finds that because diagnosing a chronic cervical 
spine disability requires special medical training that this 
condition may not be diagnosed by its unique and readily 
identifiable features and therefore the presence of the 
disorders is a determination "medical in nature" and not 
capable of lay observation.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain, supra, at 127; citing 
Espiritu, supra.  Therefore, since laypersons are not capable 
of opining on matters requiring medical knowledge, the Board 
finds the Veteran's and his representative's opinions that 
this disability was caused by service not competent.  Routen, 
supra; see also Bostain, supra.   The Board also finds that 
the lay statements as to a nexus are outweighed by the record 
outlined above which is negative for complaints, diagnoses, 
or treatment for a cervical spine disability for 29 years 
following service.  Davidson, supra; Jandreau, supra; 
Buchanan, supra; Charles, supra.   

Based on the discussion above, the Board also finds that 
service connection for a cervical spine disability is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disorder and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
cervical spine disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



The 38 U.S.C.A. § 1151 Claim

The Veteran contends that he underwent severe complications 
as a result of a total left knee replacement.  See Claim, 
March 2008.  He asserts that subsequent to this surgery, he 
developed contractures and had to undergo further 
manipulation.  Id.  He contends that, as a result of this 
surgery, he developed a left leg discrepancy.  Id.  Then, as 
a result of his leg discrepancy, he developed right knee, 
right hip, and lower back problems.  Id. 

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2009).  For claims filed after October 1, 
1997, a claimant is required to show fault or negligence in 
medical treatment.  For claims filed prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Because the Veteran in this case filed 
his claims after that date, he must show some degree of 
fault, and more specifically, that the proximate cause of his 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical care or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) 
(2009).

In determining that additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the Veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the Veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.  The patient 
or surrogate must be given the opportunity to ask questions, 
to indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  The 
informed consent process must be appropriately documented in 
the medical record. 38 C.F.R. § 17.32(d).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A review of the claims file reveals that the Veteran 
underwent a total left knee arthroplasty in December 2006 at 
a VA hospital.  In a January 2007 VA treatment record, the 
Veteran was noted as doing well after surgery.  In a March 
2007 VA treatment record, the Veteran reported feeling that 
he did well for about a month after his left knee 
replacement, but then he had some falls and it has grown 
progressively worse.  Upon examination, it was noted that the 
over all alignment looked excellent and there was no sign of 
loosening.  There was a resolving effusion between the 
postoperative films.  It was noted that, overall, the films 
looked very acceptable.  It was further noted that some scar 
tissue had probably developed and some tendinitis.  A closed 
knee manipulation was recommended.  In an April 2007 VA 
treatment record, it was noted that the Veteran underwent a 
left knee manipulation.  This manipulation was conducted with 
the hope that it would increase the Veteran's function and 
decrease his pain. 

In a May 2007 VA treatment record, it was noted that the 
Veteran's progress was as expected.  In separate May 2007 VA 
treatment record, the Veteran reported feeling "pretty 
good" and pleased with his progress but still concerned 
about swelling in the back of his knee.  The Veteran also 
reported in May 2007 feeling back pain from an epidural.  In 
a June 2007 VA treatment record, the Veteran was noted as 
doing satisfactory following a total knee manipulation.  

In a July 2007 letter from the Acting Chief of Orthopedic 
Surgery at the Zablocki VAMC, it was noted that the Veteran 
had a knee replacement to his left knee in December 2006.  It 
was noted that he was recently diagnosed with a leg length 
discrepancy with left leg now 1/4 inch longer than the right 
leg.  This has caused an alteration in his gait, which has 
caused him to have lower back pain.  

In a separate July 2007 VA treatment record, it was noted 
that the Veteran has been undergoing physical therapy to 
assist with lower back pain following his total knee 
arthroplasty.  In an October 2008 VA treatment record, the 
Veteran was noted as having a previous left total knee 
arthroplasty requiring manipulation with some ongoing medial 
sided pain.  It was further noted that, all in all, his left 
side is better than it was pre-operation.  In a November 2008 
VA treatment record, the Veteran was noted as having a 
previous left total knee arthroplasty in 2006 requiring 
manipulation with some ongoing medial sided pain.  The 
Veteran reported that his left knee was somewhat better than 
prior to the surgery.   

In July 2008, a VA opinion was rendered.  The physician noted 
that the Veteran had a left total knee arthroplasty at the 
Milwaukee VAMC in December 2006.  She noted that there are no 
indications of any problems at the time of the surgery.  The 
Veteran was evaluated at the Madison VA in March 2007 for a 
second opinion because of persistent pain and poor range of 
motion.  At that time, it was noted that recovery room, as 
well as 2 postoperative films of the knee, showed excellent 
alignment with no signs of loosening.  It was felt that the 
Veteran's problems were related to scar tissue and continued 
physical therapy was advised along with manipulation under 
anesthesia.  The Veteran had the manipulation under 
anesthesia in April 2007.  The examiner noted that the 
Veteran has back pain that was surgically treated in July 
2007 with a second surgery for lumbar stenosis in June 2008.  
The physician also noted that medical records revealed that 
the Veteran's left leg is now 1/4 inch longer than his right, 
and this has altered his gait, contributing to his back pain.  
The examiner concluded by opining that there was no 
carelessness, negligence, lack of proper skill or error in 
judgment related to his left knee total arthroplasty.  
Scarring with adhesions limiting range of motion and 
requiring manipulation and minor leg length discrepancies are 
known complications of a total knee arthroplasty that do not 
indicate any surgical errors, carelessness, or negligence. 

In an August 2008 statement from the aforementioned Acting 
Chief of Orthopedic Surgery at the Zablocki VAMC (now the 
Chief of Orthopedics at the Zablocki VAMC), he stated that 
the Veteran was a patient of his and he has reviewed the 
Veteran's clinical file.  He stated that the known 
complications of knee replacement surgery include but are not 
limited to arthrofibrosis and leg length discrepancy.  These 
complications occur approximately 1 to 5 percent of the time.  
This physician noted that, unfortunately, even with 
manipulation, the Veteran was still having pain, minimal 
limitation of motion, leg length discrepancy, and an altered 
gait.  The Veteran has developed additional pain/disability, 
which is at least as likely as not related to surgery, 
subsequent manipulation of his left knee, leg length 
discrepancy, arthrofibrosis, and altered gait.  

In November 2008, another VA opinion was rendered.  The 
physician reviewed the claims files and noted that the 
Veteran had a total knee arthroplasty on the left knee in 
December 2006.  The examiner noted the July 2008 VA opinion, 
as well as the statement from the Chief of Orthopedics at the 
Milwaukee VA, in which he stated that the known complications 
of knee replacement surgery include but are not limited to 
arthrofibrosis and leg length discrepancy, which are quoted 
at 1 to 5 percent of all primary total knee arthroplasties.  
The examiner noted the contention of the Veteran and his 
service representative that, although these complications are 
known to exist a small percentage of the time, they are not 
ordinary risks and therefore are "not reasonably 
foreseeable" events.  However, the examiner opined that 
there is no evidence that fault on the part of VA proximately 
caused the Veteran's additional left knee disability and leg 
discrepancy.  The Veteran's leg discrepancy is measured at a 
quarter of an inch.  In the orthopedic literature published 
in peer review journals, it has been shown that typically leg 
length discrepancies of even 2 centimeters or less do not 
result in clinically significant problems for the Veteran.  
Furthermore, although arthrofibrosis, otherwise known as 
stiffness is a relatively uncommon complication following a 
total knee arthroplasty, it is indeed a known complication 
and it does occur.  It is certainly something that orthopedic 
providers list as possible results of knee arthroplasty.  
Given the regulatory definition of "not reasonable 
foreseeable", as stated above, the Veteran's surgical 
complications are the type of risk that a reasonable 
healthcare provider would have disclosed in connection with 
informed consent procedure.  There are certain things that 
orthopedic surgeons go over in the informed consent with all 
patients undergoing a total knee arthroplasty.  Among these 
are risk of infection, risk of knee stiffness, and risk of 
leg length discrepancy.  The examiner noted that the Veteran 
complains of knee stiffness or arthrofibrosis and a leg 
length discrepancy.  However, these are very well known 
possible complications of a total knee arthroplasty and in no 
way do they reflect surgical error, carelessness, or 
negligence on the part of the orthopedic surgeon.  According 
to the Veteran's medical records, the component position has 
remained excellent on all evaluation methods employed for 
determining component alignment. 

In summary, the physician opined that there is no evidence 
that fault on the part of VA proximately caused the Veteran's 
additional left knee disability and left leg length 
discrepancy.  The rationale for this decision is that these 
are known possible outcomes from total knee arthroplasty and 
they are well documented as such in the orthopedic 
literature.  It is also the opinion of this examiner that the 
Veteran's surgical complications are the type of risk that a 
reasonable healthcare provider would have disclosed in 
connection with informed consent for this procedure.  The 
rationale for this is that these outcomes are fairly common, 
despite having an occurrence of less than 5 percent when 
considered in the face of all total knee arthroplasties 
performed.  However, often times, the Veteran will need an 
additional knee manipulation for arthrofibrosis, such as this 
Veteran had done following his total knee arthroplasty. 

As noted above, in order for a claim pursuant to 38 U.S.C.A. 
§ 1151 to be granted, it must be definitively determined that 
an additional disability occurred as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA.  Pursuant to 
38 C.F.R. § 3.361, this can be shown by establishing that VA 
treatment proximately caused additional disability, and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's informed consent.  

The Board notes that the July 2007 and August 2008 statements 
from the VA Chief of Orthopedics reflect that the Veteran has 
a leg length discrepancy and has developed additional 
pain/disability, which is at least as likely as not related 
to surgery, subsequent manipulation of his left knee, leg 
length discrepancy, arthrofibrosis, and altered gait.  
However, the Board also notes that this physician gives no 
indication that this leg length discrepancy or additional 
pain/disability occurred as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA.  This physician even noted 
that the known complications of knee replacement surgery 
include but are not limited to arthrofibrosis and leg length 
discrepancy.  Simply because this physician noted that the 
Veteran suffered known complications from his surgery does 
not mean that this physician has assigned fault to VA for 
these known complications. 

Additionally, as noted above, the July 2008 VA opinion 
reflects that there was no carelessness, negligence, lack of 
proper skill or error in judgment related to his left knee 
total arthroplasty, and the November 2008 VA opinion reflects 
that there is no evidence that fault on the part of VA 
proximately caused the Veteran's additional left knee 
disability and left leg length discrepancy.  The Board notes 
that these opinions were based on reviews of the claims files 
or medical records and supported by detailed rationales.  
Moreover, the Board finds there are no medical opinions of 
record which contradict these opinions that no fault or 
carelessness, negligence, lack of proper skill or error in 
judgment was shown on behalf of VA.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

Additionally, there is no evidence of record reflecting that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's informed 
consent, nor has the Veteran asserted that he did not consent 
to this procedure.  The Board notes that the Veteran 
indicated at the May 2009 hearing that he was not informed 
that one of the possible complications from this surgery 
could be a leg discrepancy.  However, the evidence of record 
simply does not reflect that the Veteran was not informed of 
possible effects of this operation.  In a December 13, 2006, 
VA treatment record, it was noted that the Veteran was at the 
VA for consent to undergo a left total knee arthroplasty.  
The physician specifically noted that the risks and benefits 
were explained in detail and consent was obtained after all 
questions were answered.  The physician noted that no 
guarantees were given.  Additionally, the Board notes that 
the November 2008 VA examiner also opined that the Veteran's 
surgical complications are the type of risk that a reasonable 
healthcare provider would have disclosed in connection with 
informed consent for this procedure.  

Therefore, while the Board acknowledges the Veteran's 
assertion that he was unaware of the possibility of a leg 
discrepancy following this surgery, the evidence of record 
reflects that he was fully informed 9 days prior to the 
surgery of all of the benefits and risks of this surgery, as 
well as informed that no guarantees could be given regarding 
success of the surgery, and he consented to undergo the 
operation.  Moreover, a VA examiner specifically noted that 
the Veteran's surgical complications are type that a 
reasonable healthcare provider would have disclosed to the 
Veteran in obtaining his consent.    

Accordingly, as there is no medical evidence of record 
reflecting that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider, or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's informed consent, the 
Board finds that the Veteran is not entitled to compensation 
under 38 U.S.C.A. § 1151 for an additional left leg 
disability and left leg discrepancy.  

With regard to the Veteran's claims for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right knee 
disability, right hip disability, and lumbar spine disability 
as secondary to complications of a total left knee 
arthroplasty, for the reasons stated above, the Board has 
found that the evidence of record does not reflect that 
complications arose from this surgery due to fault, 
carelessness, negligence, lack of proper skill, or error in 
judgment on behalf of VA in conducting this total left knee 
arthroplasty.  Additionally, as discussed above, there is no 
evidence of record reflecting that VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the Veteran's informed consent.

With regard to the Veteran's claim for a right hip disability 
as a result of complications from his total left knee 
arthroplasty, the Board notes that the medical evidence of 
record does not reflect that the Veteran suffered a right hip 
disability following his right knee surgery or that he has a 
right hip disability at all.  With no evidence of a current 
right hip disability, the Veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a right hip 
disability cannot be granted.  

With regard to the Veteran's claim for a right knee 
disability and a lumbar spine disability as a result of 
complications from his total left knee arthroplasty, the 
Board notes that the Veteran had a total right knee 
arthroplasty and a lumbar spine surgery in 2008.  However, 
the evidence of record reflects that the Veteran began 
complaining of right knee pain and back pain prior to his 
2006 total left knee arthroplasty.  Moreover, while the Board 
has considered the July 2007 letter from a VA Chief of 
Orthopedics at Zablocki VAMC indicating that the Veteran's 
leg length discrepancy has caused an alteration in his gait, 
which has caused him to have lower back pain, the Board again 
finds that, for the reasons discussed in detail above, the 
evidence of record does not reflect that this leg length 
discrepancy, or any other complication, was caused by fault, 
carelessness, negligence, lack of proper skill, or error in 
judgment on behalf of VA in conducting this total left knee 
arthroplasty; that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's 
informed consent; or that this event was not reasonably 
foreseeable.   

Therefore, in conclusion, even if the Veteran's total left 
knee arthroplasty were to have caused additional disability 
to his existing right knee disability, and to the extent that 
the Veteran's total left knee arthroplasty may have caused 
additional disability to the Veteran's lumbar spine 
disability, the Board finds that entitlement compensation 
under 38 U.S.C.A. § 1151 cannot be granted, as the evidence 
of record does not reflect that VA exercised fault, 
carelessness, negligence, lack of proper skill, or error in 
judgment in conducting the 2006 total left knee arthroplasty; 
that VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's informed 
consent; or that any resulting complications from this 
surgery were not reasonably foreseeable.  

The Board is sympathetic to the Veteran's health problems.  
However, the evidence of record does not reflect that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider and that the Veteran 
incurred additional left leg disability, right hip 
disability, right knee disability, or lumbar spine disability 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA, 
or the result of an event that was not reasonably 
foreseeable.  Thus, the Board finds that the preponderance of 
the evidence is against the claims, and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009).

The Rating Claim

The Veteran and his representative assert that his service-
connected postoperative removal of a bullet of the right 
flank warrants an increased rating.  Specifically, the 
Veteran indicated at the August 2007 hearing that he feels as 
if he has bowel issues as a result of his gunshot wound and 
subsequent bullet removal.  At the May 2009 hearing, he 
asserted that he has scars that are tender and hurt when 
touched by his belt and shirt.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 for a 
postoperative removal of a bullet of the right flank scar.  

Initially, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 
2002)) and again in October 2008 (see 73 Fed. Reg. 54708 
(September 23, 2008)).  The October 2008 revisions are 
applicable to claims for benefits received by the VA on or 
after October 23, 2008.  Id.  In this case, the Veteran filed 
his claim in 2006.  Therefore, only the post-2002 and pre-
October 2008 version of the schedular criteria is applicable.  

The Board notes that Diagnostic Code 7805 evaluates scars, 
other, based upon limitation of function of the affected 
part.  

A review of the Veteran's service treatment records reflects 
that he suffered a gunshot wound to the right flank in 
September 1967.  In an October 1967 service treatment record, 
it was noted that the wound entered the right flank and was 
located in the right back subcutaneously.  The Veteran's only 
complaint at the time was local pain at the site of entry.  
Upon examination, bowel sounds were normal and there was no 
generalized abdominal pain or tenderness.  X-rays of the 
lower abdomen revealed a foreign body in the area of the 
right flank.  The bullet was removed.  The Veteran was noted 
as doing well after this surgery and was placed on 
convalescent leave for 5 days.  He returned approximately 2 
weeks later complaining of some pain in the back.  He was 
started on physical therapy and was discharged one week later 
with a temporary P-3 file to be followed.  In a separate 
October 1967 service treatment record, it was noted that 
there was no artery or nerve involvement.  The Veteran's 
service treatment records reflect that he went on to box 
during service and play basketball.  There is no indication 
that he complained of or sought treatment for residuals of 
this gunshot wound for the remainder of his service.  No 
residual disability of any kind was noted on his separation 
examination report.  In fact, on his separation examination 
report, it was noted that the Veteran was running 11 miles 
per day.  

The Board notes that the Veteran underwent a VA examination 
in March 2007.  The examiner reviewed the claims file and 
noted that the Veteran suffered a wound to the right flank.  
The Veteran reported that this was a through-and-through 
incident.  The Veteran reported at times that he may have an 
upset stomach but he uses no lotions or creams for the 
residuals.  He takes no medications for this event and he has 
no special dietary needs.  Up until the Veteran had worsening 
of arthritis, he was working full-time as a construction 
worker more than 30 years after his military service and 
after this incident took place.  The muscle groups involved 
were the Veteran's right lower quadrant abdominal muscle and 
the right posterior flank region with no organ involvement.  
The examiner noted that the Veteran had an abdominal series 
in February 2007 which was normal.  On physical examination, 
the examiner noted that the abdomen is benign and that the 
Veteran has minimal residuals from the gunshot wound.  The 
examiner diagnosed the Veteran with status post gunshot wound 
to the right flank with no sequelae.  In an April 2007 
addendum note, it was noted that the Veteran had a minimal 
scar on the right lower quadrant of the abdomen measuring 
less than 2 centimeters, blending in well with surrounding 
tissues, with no keloid formation.  The examiner noted that 
there was no muscle damage, no tissue loss, no loss of 
strength, and no scar seen on the posterior flank.  The 
Veteran was diagnosed with a scar, abdominal muscles, none 
disfiguring.

With regard to evaluating the Veteran's disability under 
Diagnostic Code 7805, the Board notes that there is no 
indication in the medical evidence of record that the Veteran 
suffers limitation of function due to residuals of his 
gunshot wound.  As such, a compensable rating cannot be 
assigned based upon limitation of function of the affected 
part.  

However, the Board has considered applying other relevant 
diagnostic codes relating to evaluation of scars.

With regard to Diagnostic Code 7800, this diagnostic code 
evaluates disfigurement of the head, face, or neck.  As the 
Veteran's service-connected scar is on his right flank, this 
diagnostic code is inapplicable.    

Diagnostic Code 7801 provides a 10 percent evaluation for 
scars that are not located on the head, face, or neck, that 
are deep or that cause limited motion and cover an area 
exceeding 39 square centimeters (cm).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2009).  The evidence of record does not 
reflect that the Veteran's scar causes limited motion or 
covers an area exceeding 39 square cm.  As such, a 
compensable rating is not warranted under Diagnostic 
Code 7801.  

Diagnostic Code 7802 assigns a 10 percent rating for scars 
covering an area or areas of 144 square inches (929 square 
centimeters) or greater that are not located on the head, 
face, or neck, that are superficial and that do not cause 
limited motion.  As the Veteran's scar has been noted as 
being 2 centimeters in length, a compensable rating is not 
warranted under Diagnostic Code 7802.

Diagnostic Code 7803 awards a 10 percent rating for 
superficial, unstable scars.  According to Note (1) of this 
diagnostic code, an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  According to Note (2) of this diagnostic code, a 
superficial scar is one not associated with underlying soft 
tissue damage.  As there is no indication that the Veteran's 
scar is unstable, a compensable rating is not warranted under 
Diagnostic Code 7803.  

According to Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars, painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).   The Board 
acknowledges that the Veteran asserted at the May 2009 
hearing that he has scars which hurt when touched by his belt 
or shirt.  However, while the Veteran is competent to report 
of the fact that a scar is painful, the Board finds more 
credible the objective evidence of record, including the VA 
examination reports, which are negative for a painful scar 
than the Veteran's lay assertions.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
a compensable rating is not warranted under Diagnostic 
Code 7804.    

The Board notes that there are no other relevant skin 
diagnostic code sections for consideration in rating the 
severity of the Veteran's scar related to his gunshot wound.  
As such, a compensable evaluation for the Veteran's service-
connected residual scar related to his gunshot wound is not 
warranted.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings are not warranted.  Hart, supra.

The Board acknowledges that the Veteran indicated at the May 
2009 hearing that he has 2 scars, one in the front and one in 
the back, or entry and exit wound.  However, the Board notes 
that the March 2007 VA examiner noted the Veteran's report of 
a through-and-through bullet wound and considered that the 
muscle groups involved were the right lower quadrant 
abdominal muscle and the posterior flank regions.  However, 
upon examination of the Veteran, the examiner made no note of 
a significant scar on the back.  In fact, the examiner 
specifically noted in the April 2007 addendum that no scar 
was seen on the posterior flank.  Therefore, a separate 
rating is not warranted for the alleged exit wound.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings 
are not warranted.  Hart, supra.

The Board notes that gunshot wounds often result in 
impairment of muscle, bone, and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  See 38 
C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

Under 38 C.F.R. § 4.56, characteristics of a slight 
disability of affected muscles include a simple wound of 
muscle without debridement or infection, service department 
record of superficial wound with brief treatment and return 
to duty; with healing with good functional results.  
Objective findings include minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus; no impairment of 
function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Given the findings by the March 2007 VA examiner that the 
muscle groups involved with the gunshot wound were the right 
lower quadrant abdominal muscle and the right posterior flank 
region, the Board will see if the Veteran is entitled a 
separate compensable rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (Muscle Group XIX).  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Diagnostic Code 5319, Muscle Group XIX, is concerned with the 
function of support and compression of the abdominal wall and 
lower thorax; flexion and lateral motions of the spine; and 
synergists in strong downward movements of the arm.  A 
nonetheless compensable rating is assigned for a slight 
disability and compensable ratings are only assigned for 
moderate (10 percent), moderately severe (30 percent), and 
severe (50 percent) disability.  

With the above criteria in mind, the Board notes that the 
Veteran's service treatment records reflect that he was seen 
for a gunshot wound to the right flank in September 1967.  
The Veteran's only complaint at the time was local pain at 
the site of entry.  Upon examination, bowel sounds were 
normal and there was no generalized abdominal pain or 
tenderness.  X-rays of the lower abdomen revealed a foreign 
body in the area of the right flank.  The bullet was removed.  
The Veteran was noted as doing well after this surgery and 
was placed on convalescent leave for 5 days.  He returned 
approximately 2 weeks later complaining of some pain in the 
back.  He was started on physical therapy and discharged one 
week later with a temporary P-3 file to be followed.  In a 
separate October 1967 service treatment record, it was noted 
that there was no artery or nerve involvement.  There is no 
indication that he complained of or sought treatment for 
residuals of this gunshot wound for the remainder of his 
service, and no residual disability of any kind was noted on 
his separation examination report. 

Moreover, there is no indication in any post-service VA 
medical records of any residual disability related to his 
postoperative removal of a bullet of the right flank, beyond 
a minimal scar.  In the March 2007 VA examination report, the 
examiner noted that the Veteran takes no medications for his 
postoperative removal of a bullet of the right flank 
disability and has no special dietary needs.  The Veteran 
worked full-time as a construction worker for more than 30 
years after his military service and after this incident took 
place.  The February 2007 abdominal series was normal.  On 
physical examination, the examiner noted that the abdomen is 
benign and determined that the Veteran has minimal residuals 
from the gunshot wound.  The examiner diagnosed the Veteran 
with status post gunshot wound to the right flank with no 
sequelae.  It was further noted in the April 2007 addendum 
that the Veteran had a minimal scar on the right lower 
quadrant of the abdomen measuring less than 2 centimeters, 
blending in well with surrounding tissues, with no keloid 
formation, no muscle damage, no tissue loss, no loss of 
strength, and no scar seen on the posterior flank.  The 
Veteran was diagnosed with a scar, abdominal muscles, none 
disfiguring.

The Board finds the service treatment records and VA 
examination report to be highly probative of the existing 
residuals of the Veteran's postoperative removal of bullet of 
the right flank. In this regard, the evidence of record 
reflects that the original injuries resulted in minimal to no 
residuals effects following the initial treatment.  While the 
Veteran's injury was caused by a single bullet, service 
treatment records were negative for the cardinal signs and 
symptoms of muscle disability including lowered threshold of 
fatigue after average use, loss of deep fascia or muscle 
substance, impairment of muscle tonus, loss of power, and/or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  In fact, as noted above, service 
treatment records documented that the Veteran both boxed and 
played ball after the injury and was running 11 miles a day 
at the time of separation from active duty.  Moreover, the 
post-service record was negative for complaints and/or 
treatment for any residuals of the gunshot wound.  

Therefore, given that no residual effects of this 
postoperative removal of a bullet of the right flank 
disability were noted beyond the initial treatment or at any 
time post service, and the most recent VA examination report 
noted no objective findings of residual muscle disability, 
the Board finds that his postoperative removal of a bullet of 
the right flank may not be characterized as "moderate" under 
38 C.F.R. § 4.56.  Thus, a separate compensable disability 
ratings is not warranted under 38 C.F.R. § 4.73, Diagnostic 
Code 5319.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Hart, supra.

Moreover, upon review of the medical evidence of record, the 
Board finds no evidence reflecting that the Veteran has 
suffered residuals disabilities of the bones, joints, or 
nerves as a result of his postoperative removal of a bullet 
of the right flank.

Therefore, as there is no medical evidence of record 
reflecting that the Veteran suffered muscle, bone, joint, or 
nerve residuals specifically as a result of his postoperative 
removal of a bullet of the right flank, and the Veteran's 
scar has been determined to be of a noncompensable severity, 
as discussed above, the Board finds that the criteria for a 
compensable evaluation have not been met.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

The Board notes that the Veteran indicated at the August 2007 
hearing that he feels as if he has bowel issues as a result 
of his gunshot wound and subsequent bullet removal.  However, 
it was specifically noted at the March 2007 VA examination 
that this disability has no organ involvement.  This opinion 
is not contradicted by any other medical opinion of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Furthermore, there is 
no indication in any medical evidence of record that any 
bowel or urinary issues that the Veteran may have experienced 
are related to his postoperative removal of a bullet of the 
right flank.  While, as noted above, the Veteran and his 
representative are competent to report on what they see 
and/or feel, the Board does not find their opinion that the 
gunshot wound caused a bowel disability credible because such 
an opinion requires special medical training which they do 
not have.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also finds more credible the 
objective medical evidence of record which is negative for 
any such relationship than these lay opinions.  Id. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1) 
(2009), for exceptional cases where scheduler evaluations are 
found to be inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Veteran's postoperative removal of a bullet of 
the right flank has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In adjudicating the current appeal for an increase rating, 
the Board has not overlooked the Court's recent holding in 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam) (holding that claims for higher evaluations also 
include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable 
to work due to a service connected disability).  However, the 
Board finds that Rice is not applicable to the current appeal 
because the Veteran has never claimed that the gunshot wound 
scar prevents him from obtaining and/or maintaining 
employment.  Therefore, the Board finds that the current 
decision need not consider whether the Veteran meets the 
criteria for a TDIU.

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for a left 
knee disability, the Veteran's claim is not reopened, and the 
appeal is denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for headaches, 
the Veteran's claim is not reopened, and the appeal is 
denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for a 
psychiatric disorder, the Veteran's claim is not reopened, 
and the appeal is denied.
Service connection for a cervical spine disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional left leg disability, including left leg 
discrepancy, as a result of a total left knee arthroplasty is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right knee disability as secondary to complications of a 
total left knee arthroplasty is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right hip disability as secondary to complications of a total 
left knee arthroplasty is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
lumbar spine disability as secondary to complications of a 
total left knee arthroplasty is denied. 


	(CONTINUED ON NEXT PAGE)




Entitlement to a compensable evaluation for postoperative 
removal of a bullet of the right flank is denied at all times 
during the pendency of the appeal.




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


